Digitally signed by
                                                                             Reporter of Decisions
                          Illinois Official Reports                          Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                 Appellate Court                             Date: 2017.06.01
                                                                             14:52:25 -05'00'




                  In re Marriage of Arjmand, 2017 IL App (2d) 160631



Appellate Court      In re MARRIAGE OF MASUD M. ARJMAND, Petitioner-
Caption              Appellant, and MUNEEZA R. ARJMAND, Respondent-Appellee.



District & No.       Second District
                     Docket No. 2-16-0631



Filed                March 29, 2017



Decision Under       Appeal from the Circuit Court of Du Page County, No. 09-D-1168;
Review               the Hon. Timothy J. McJoynt, Judge, presiding.



Judgment             Appeal dismissed.



Counsel on           Christopher P. Keleher, of Keleher Appellate Law Group, LLC, of
Appeal               Chicago, for appellant.

                     Bryan S. Estes, of Stogsdill Law Firm, P.C., of Wheaton, for appellee.



Panel                JUSTICE SCHOSTOK delivered the judgment of the court, with
                     opinion.
                     Justices Jorgensen and Spence concurred in the judgment and opinion.
                                              OPINION

¶1       The petitioner, Masud Arjmand, appeals from orders entered by the circuit court of
     Du Page County on October 9, 2014, April 22, 2016, and August 4, 2016. The first two orders
     awarded the respondent, Muneeza Arjmand, interim attorney fees pursuant to section 501(c-1)
     of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/501(c-1) (West
     2012)). In the final order being appealed, the trial court denied Masud’s motion to quash
     garnishment proceedings instituted by Muneeza in order to collect the interim attorney fees
     and ordered the turnover of funds to pay those fees. Because we lack jurisdiction to review any
     of these orders, we dismiss the appeal.

¶2                                         I. BACKGROUND
¶3        We begin with the relevant procedural history. In 2009, Masud filed a petition for
     dissolution of his marriage to Muneeza. A short time later, the parties entered into a marital
     settlement agreement, which was incorporated into the judgment for dissolution entered in July
     2009. However, in 2011, Muneeza filed a petition under section 2-1401 of the Code of Civil
     Procedure (Code) (735 ILCS 5/2-1401 (West 2010)), seeking to vacate the judgment for
     dissolution on the basis that it was unconscionable. The trial court granted the petition,
     vacating everything except the legal dissolution of the parties’ marriage. Masud appealed this
     order. In 2013, we affirmed the trial court’s vacation of most of the prior judgment of
     dissolution. In re Marriage of Arjmand, 2013 IL App (2d) 120639. The case returned to the
     trial court for further proceedings. Although those proceedings have been going on for some
     years, a trial of the issues remaining in the dissolution has yet to occur.
¶4        On August 14, 2014, Muneeza petitioned for interim attorney fees pursuant to sections
     501(c-1) and 508(a) of the Act (750 ILCS 5/501(c-1), 508(a) (West 2012)). In her petition,
     Muneeza detailed the numerous matters litigated by the parties, which had resulted in
     significant attorney fees. She asserted that she was in need of assistance to pay her attorney
     fees, that Masud had income of over $1 million per year, and that the marital estate had
     substantial liquid assets from which attorney fees could be paid. She sought $303,590 in past
     fees due and owing, $100,000 in anticipation of future fees reasonably necessary to prepare for
     trial, and $87,000 for anticipated expenses for expert witnesses, for a total of about $490,000.
     Masud filed a response disputing her assertions and objecting to any interim award of attorney
     fees.
¶5        On October 9, 2014, the trial court conducted an evidentiary hearing on the petition for
     interim attorney fees. Masud sought to present several witnesses, including accountants and
     real estate appraisers. He argued that, in order to decide Muneeza’s petition, the trial court was
     required to determine the value of the marital estate (which included almost a dozen residential
     and commercial properties) as well as the marital or nonmarital nature of all of the parties’
     assets. The trial court rejected this argument, stating that the resolution of the interim fee
     petition did not require it to make a determination on those issues, which would more properly
     be addressed at the eventual trial:
              “[T]he purpose of today’s hearing is to level the playing field. The legislative intent is
              clear. It’s supposed to be an expeditious, quick way to resolve the issue and to level the
              playing field with minimal evidence to be presented to the Court. If you allow either
              party to get in too deeply into the economic aspects of the case, it defeats the whole

                                                  -2-
              purpose. The purpose of the statute is to make sure that each party has sufficient funds
              to retain attorneys and retain expert witnesses to litigate this case.”
     The trial court therefore limited the parties to presenting evidence of their current economic
     circumstances, including their assets, incomes, and expenditures. The evidence presented
     included a September 2014 financial disclosure statement by Masud, which reflected
     appraisals that had valued his real estate holdings as of July 2009 (the date of dissolution). The
     statement listed the properties’ total net value as about $5.5 million; Masud also had various
     investments and accounts worth about $6.5 million, although $6.2 million of these assets were
     “founder’s shares” of Accenture, which were subject to restrictions on liquidation. Masud
     testified that his access to funds was extremely limited, due in part to a restraining order
     entered earlier in the dissolution case, and he argued that most of the shares in his accounts
     were nonmarital anyway. As to income, the statement showed that Masud was self-employed
     and had a gross annual income of over $224,000 (primarily from investments and businesses),
     although it also stated that his gross income was reduced by (1) about $102,000 in taxes and
     court-ordered support for Muneeza and (2) over $173,000 in unspecified business expenses.
     Muneeza testified that she had no access to any marital assets. She had a net income of about
     $50,000 per year.
¶6       At the close of the hearing, the trial court entered an order granting Muneeza’s petition in
     an amount significantly lower than her request: $130,000 ($110,000 in attorney fees and
     $20,000 for expenses for expert witnesses). The order required Masud to sell some of the
     founder’s shares of Accenture in order to pay the award.
¶7       Both parties filed motions to reconsider the October 2014 award of interim attorney fees.
     Muneeza argued that Masud’s filings and testimony at the evidentiary hearing understated two
     of the relevant factors in determining interim attorney fees: his current assets and liabilities,
     and the amount he had paid his own attorneys and expert witnesses. Muneeza asked that
     Masud be required to file corrected affidavits and that the trial court increase its award.
     Further, Muneeza asserted that Masud had made no effort to sell his founder’s shares as
     ordered and had not responded to her attorney’s requests for information. Finally, Muneeza
     asked the trial court to clarify that its award of interim attorney fees was an enforceable
     judgment pursuant to section 508(a) of the Act. See 750 ILCS 5/508(a) (West 2014) (“The
     court may order that the award of attorney’s fees and costs (including an interim or
     contribution award) shall be paid directly to the attorney, who may enforce the order in his or
     her name, or that it shall be paid to the appropriate party,” and “[j]udgment may be entered and
     enforcement had accordingly”). It does not appear that Masud filed any written response to this
     motion. However, Masud later agreed that he had understated his attorney fees during the
     October 2014 hearing.
¶8       Masud’s motion to reconsider, filed on November 13, 2014, argued that the trial court had
     improperly refused to consider expert witness testimony regarding the nonmarital nature of the
     founder’s shares and the overall value of the marital estate, which Masud contended was
     essentially zero. Masud sought, as alternatives (1) a reconsideration and denial of any interim
     attorney fees; (2) a vacation of the October 2014 fee award and a new hearing on interim
     attorney fees, at which the value of the marital estate as a whole could be litigated; (3) the entry
     of a finding of immediate appealability pursuant to Illinois Supreme Court Rule 304(a) (eff.
     Feb. 26, 2010); or (4) a finding of “friendly contempt” against Masud, imposing a nominal
     sanction that would permit him to appeal the fee award.

                                                  -3-
¶9          Muneeza’s response noted that Masud’s motion for reconsideration was untimely. She also
       asserted that, despite the barring of Masud’s proffered experts, there was ample evidence in the
       record supporting the trial court’s determination that the marital estate was sufficiently large to
       support the advance of interim attorney fees. Finally, she argued that Illinois law clearly
       established that interim-attorney-fee awards are not final or appealable orders and that
       Masud’s efforts to circumvent this law should be denied as improper, both on policy grounds
       and because she had not sought to have him held in contempt.
¶ 10        Over the next year and a half, Masud filed four appeals from various interlocutory orders
       entered by the trial court, all of which were dismissed by this court because we lacked
       jurisdiction to hear them. See In re Marriage of Arjmand, 2015 IL App (2d) 150115-U; In re
       Marriage of Arjmand, 2015 IL App (2d) 150274-U; In re Marriage of Arjmand, 2015 IL App
       (2d) 150483-U; In re Marriage of Arjmand, 2016 IL App (2d) 160332-U.
¶ 11        On April 22, 2016, the trial court heard oral argument on the parties’ motions to reconsider
       its October 2014 award of interim attorney fees. The trial court granted Muneeza’s motion and
       modified its earlier award, entering a judgment against Masud in favor of Muneeza’s attorneys
       in the amount of $230,000 ($210,000 in attorney fees and $20,000 for expert witness
       expenses). The written order stated that the judgment constituted “temporary relief.” The order
       also incorporated the provisions of the October 2014 order regarding the method by which the
       fees were to be paid.
¶ 12        The trial court denied Masud’s motion to reconsider or, in the alternative, for a finding of
       “friendly” contempt or of immediate appealability pursuant to Rule 304(a). The trial court
       noted that, as no final judgment disposing of all the issues in the dissolution was in effect,
       Masud could not use Rule 304(a) to prosecute piecemeal appeals from interim orders. See In re
       Marriage of Leopando, 96 Ill. 2d 114, 119 (1983); In re Marriage of King, 336 Ill. App. 3d 83,
       88 (2002) (“The request for attorney fees in a dissolution action that has not yet been resolved
       is not an independent action and must be considered to be part of the overall divorce
       proceeding.”). Further, no finding of “friendly” contempt was appropriate, as Masud’s purpose
       in seeking an immediate appeal of the interim fee award was not “a good-faith effort to secure
       an interpretation of an issue without direct precedent” (In re Marriage of Beyer, 324 Ill. App.
       3d 305, 321-22 (2001)); rather, Masud simply disagreed with the result reached by the trial
       court. See In re Marriage of Levinson, 2013 IL App (1st) 121696, ¶ 56 (“The Act does not
       allow for parties to generally test the validity of interim fee awards under the guise of a
       ‘friendly contempt’ merely because the party does not agree with the award.”).
¶ 13        On April 25, 2016, Muneeza filed an affidavit for nonwage garnishment of various
       accounts held by Masud, in the amount of $230,000. The circuit court clerk issued nonwage
       garnishment summonses directed toward Morgan Stanley and Computershare, the entities that
       held some of Masud’s assets, including the founder’s shares. Muneeza’s attorneys sent notice
       of the garnishment summonses to Masud pursuant to section 12-705 of the Code (735 ILCS
       5/12-705 (West 2014)), advising him of his right to contest the garnishment.
¶ 14        Masud filed a motion to quash the garnishment proceedings, arguing that, as the interim fee
       award was not a final judgment, garnishment was not available to enforce it. Masud also
       argued that, if the $230,000 judgment was sufficiently final to provide a legal basis for
       garnishment, it must also be sufficiently final to be appealable, or else Masud would be
       unfairly prejudiced by being effectively unable to challenge the interim fee award.


                                                    -4-
¶ 15       On August 4, 2016, the trial court held a hearing on the garnishment. At the close of the
       hearing, the trial court ruled that Muneeza was legally permitted to pursue garnishment in
       order to obtain payment of the $230,000 judgment against Masud for interim attorney fees.
       The trial court entered a turnover order requiring Morgan Stanley to liquidate certain shares
       (not the founder’s shares) in one of Masud’s accounts to pay the judgment. Morgan Stanley
       executed the turnover on the following day. On August 9, 2016, Masud filed this appeal.

¶ 16                                           II. ANALYSIS
¶ 17        On appeal, Masud raises many of the same arguments raised in his motion to reconsider the
       trial court’s October 2014 order awarding interim attorney fees, as well as his arguments
       directed toward the April 2016 judgment modifying that earlier order and the August 2016
       turnover order. Before we may address these arguments, however, we must first determine
       whether we have jurisdiction to hear Masud’s appeal. See In re Marriage of Link, 362 Ill. App.
       3d 191, 192 (2005) (a reviewing court has a duty to consider whether it has jurisdiction and to
       dismiss an appeal if it lacks jurisdiction). We note that Muneeza previously moved to dismiss
       the appeal for lack of jurisdiction. We denied that motion. However, “we may reconsider our
       ruling on a motion to dismiss an appeal at any time before the disposition of the appeal.”
       Stoneridge Development Co. v. Essex Insurance Co., 382 Ill. App. 3d 731, 739 (2008). We
       therefore examine the issue of our jurisdiction further.
¶ 18        As explained by our supreme court, although the Illinois Constitution provides for
       appellate review of a final judgment disposing of all of the claims raised in a case, the
       jurisdiction of a reviewing court to hear any other appeal is governed by the Illinois Supreme
       Court Rules:
                   “Article VI, section 6, of the 1970 Illinois Constitution provides that final
               judgments may be appealed as a matter of right from the circuit court to the appellate
               court. (Ill. Const. 1970, art. VI, § 6.) There is no corresponding constitutional right to
               appeal from interlocutory orders of the circuit court. Rather, article VI, section 6, vests
               this court with the authority to provide for such appeals, by rule, as it sees fit. (Ill.
               Const. 1970, art. VI, § 6.) Except as specifically provided by those rules, the appellate
               court is without jurisdiction to review judgments, orders or decrees which are not
               final.” Almgren v. Rush-Presbyterian-St. Luke’s Medical Center, 162 Ill. 2d 205, 210
               (1994).
       In this case, many of the issues related to the dissolution—including the determination of
       whether various assets are marital or nonmarital, the extent of the marital estate, and the
       appropriate distribution of that estate—are still pending before the trial court. Accordingly, we
       have jurisdiction to hear this interlocutory appeal only if such an appeal is specifically
       permitted by a supreme court rule. Id.
¶ 19        Masud acknowledges that, under Illinois law, orders awarding interim attorney fees are not
       immediately appealable in and of themselves. See In re Marriage of Tetzlaff, 304 Ill. App. 3d
       1030, 1039 (1999). Section 501(c-1)(3) of the Act permits a court to “assess an interim award
       against an opposing party in an amount necessary to enable the petitioning party to participate
       adequately in the litigation, upon findings that the party from whom attorney’s fees and costs
       are sought has the financial ability to pay reasonable amounts and that the party seeking
       attorney’s fees and costs lacks sufficient access to assets or income to pay reasonable
       amounts.” 750 ILCS 5/501(c-1)(3) (West 2014). “In enacting section 501(c-1), the

                                                    -5-
       legislature’s goal was to level the playing field by equalizing the parties’ litigation resources
       where it is shown that one party can pay and the other party cannot.” In re Marriage of Beyer,
       324 Ill. App. 3d 305, 315 (2001).
¶ 20       An interim award of attorney fees is strictly temporary in nature, subject to adjustment
       (including, if necessary, the disgorgement of overpayments to an attorney) at the close of the
       dissolution proceeding:
               “Any assessment of an interim award (including one pursuant to an agreed order) shall
               be without prejudice to any final allocation and without prejudice as to any claim or
               right of either party or any counsel of record at the time of the award. Any such claim or
               right may be presented by the appropriate party or counsel at a hearing on contribution
               under subsection (j) of Section 503 or a hearing on counsel’s fees under subsection (c)
               of Section 508. Unless otherwise ordered by the court at the final hearing between the
               parties or in a hearing under subsection (j) of Section 503 or subsection (c) of Section
               508, interim awards, as well as the aggregate of all other payments by each party to
               counsel and related payments to third parties, shall be deemed to have been advances
               from the parties’ marital estate. Any portion of any interim award constituting an
               overpayment shall be remitted back to the appropriate party or parties, or, alternatively,
               to successor counsel, as the court determines and directs, after notice in a form
               designated by the Supreme Court.” 750 ILCS 5/501(c-1)(2) (West Supp. 2015).
       Further, section 501(d) of the Act explicitly states that a temporary order entered pursuant to
       section 501 “(1) does not prejudice the rights of the parties *** which are to be adjudicated at
       subsequent hearings in the proceeding; (2) may be revoked or modified before final judgment,
       on a showing by affidavit and upon hearing; and (3) terminates when the final judgment is
       entered.” 750 ILCS 5/501(d) (West 2014).
¶ 21       The plain language of section 501 thus clearly indicates that the legislature intended the
       remedy for any error in the granting of interim attorney fees to be addressed through a
       comprehensive reconsideration and reallocation at a final hearing on attorney fees held near
       the entry of the final judgment of dissolution. In accordance with this intent, the interlocutory
       appeal of interim-attorney-fee awards is not permitted by any supreme court rule. See Tetzlaff,
       304 Ill. App. 3d at 1039; see also In re Marriage of Johnson, 351 Ill. App. 3d 88, 96 (2004)
       (order requiring attorney to disgorge previously paid fees was not immediately appealable
       where final hearing on attorney fees had not yet been held).
¶ 22       Masud contends, however, that Rule 304(b)(4) permits him to appeal the August 2016
       turnover order that arose from the garnishment proceedings. Ill. S. Ct. R. 304(b)(4) (eff. Feb.
       26, 2010). He further argues that, just as the review of a contempt order requires the reviewing
       court to consider the validity of the order(s) disobeyed by the appellant (see Kaull v. Kaull,
       2014 IL App (2d) 130175, ¶ 22), any review of the August 2016 turnover order also requires us
       to consider the validity of the underlying orders awarding interim attorney fees. There are
       several flaws in these arguments.

¶ 23                      A. Rule 304(b)(4) Pertains to Citation Proceedings
¶ 24       First, Rule 304(b)(4) does not authorize interlocutory appeals from orders entered in
       nonwage garnishment proceedings, which are governed by sections 12-701 through 12-719 of
       the Code. See 735 ILCS 5/12-701 et seq. (West 2014). Rather, Rule 304(b)(4) permits an
       interlocutory appeal only from “[a] final judgment or order entered in a proceeding under

                                                   -6-
       section 2-1402 of the Code [(735 ILCS 5/2-1402 (West 2014))].” Ill. S. Ct. R. 304(b)(4) (eff.
       Feb. 26, 2010). Section 2-1402 relates to a different type of proceeding: a citation to discover
       assets. Nothing in Rule 304(b)(4) permits an appeal from an interlocutory garnishment order.
¶ 25        This conclusion arises from the unambiguous language of the rule itself. Supreme court
       rules “are to be construed in the same manner as statutes.” In re Denzel W., 237 Ill. 2d 285, 294
       (2010); see also In re Marriage of Nettleton, 348 Ill. App. 3d 961, 967 (2004) (“In interpreting
       a supreme court rule, we apply the same principles that are used to construe a statute, and our
       goal is to determine the intent of the drafters of the rule.”). The language of a rule or statute is
       the most reliable indicator of its intended purpose. Yang v. City of Chicago, 195 Ill. 2d 96, 103
       (2001). That language must be afforded its plain and ordinary meaning, and where the
       language is clear and unambiguous, we must apply the law without resort to further
       interpretory aids. In re Michael D., 2015 IL 119178, ¶ 9. Here, the plain language of Rule
       304(b)(4) is unambiguous: it permits interlocutory appeals only from final judgments entered
       in citation proceedings under section 2-1402 of the Code.
¶ 26        Masud argues that, although the language of Rule 304(b)(4) refers only to citation
       proceedings, it should be interpreted as extending to garnishment proceedings as well. In
       support of this argument, he cites three cases: Busey Bank v. Salyards, 304 Ill. App. 3d 214
       (1999), In re Marriage of McElwee, 230 Ill. App. 3d 714 (1992), and Peter Fischer Import
       Motors, Inc. v. Buckley, 121 Ill. App. 3d 906 (1984). However, none of these cases warrants a
       departure from the plain language of the rule.
¶ 27        In McElwee, the reviewing court stated—without offering any legal support—that
       “[g]arnishment proceedings under section 12-701 of the Code *** are regarded as
       ‘supplementary proceedings’ within the meaning of section 2-1402 of the Code.” McElwee,
       230 Ill. App. 3d at 719. However, insofar as we have been able to discover, neither the text and
       commentary of sections 12-701 and 2-1402, nor the case law interpreting those provisions,
       supports this statement. To the contrary, garnishment and citation proceedings had different
       origins at common law and have always been codified as distinct procedures. See Robert G.
       Markoff, Survey of Illinois Law: Enforcement of Judgments, 33 S. Ill. U. L.J. 631, 633-35
       (2009) (tracing the different historical roots and scope of garnishment and citation
       proceedings); see also National Home, Inc. v. American National Bank & Trust Co. of
       Chicago, 16 Ill. App. 2d 111, 115-16 (1958) (garnishment actions have different statutory
       requirements than “supplementary” citation proceedings arising under the precursor to section
       2-1402 (Ill. Rev. Stat. 1957, ch. 110, ¶ 73), and one type of action could not be converted into
       the other without complying with the statutory requirements); Michael G. Cortina, Citations
       Versus Non-Wage Garnishments: Which Is Right for Your Collection Case?, 93 Ill. B.J. 362,
       363 (2005) (“Unlike a third-party citation to discover assets, *** garnishments are not
       considered ‘supplementary proceedings.’ ”). The McElwee court went on to state that appeals
       in garnishment proceedings “are governed by Supreme Court Rule 304(b)(4).” McElwee, 230
       Ill. App. 3d at 719. However, this statement was supported only by a single citation, to
       Buckley. (Similarly, Busey Bank cited only McElwee and Buckley to support its statement that
       “orders that terminate all or part of [a] garnishment proceeding are appealable pursuant to
       Supreme Court Rule 304(b)(4).” Busey Bank, 304 Ill. App. 3d at 218.) Thus, we must turn to
       Buckley to see if it advances any principled or logical reason to depart from the plain language
       of Rule 304(b)(4).



                                                    -7-
¶ 28        In Buckley, the plaintiff filed a breach-of-contract suit against the defendant. Buckley, 121
       Ill. App. 3d at 907. Before the conclusion of the suit (indeed, even before the defendant had
       been served), the plaintiff moved to attach a bank account belonging to the defendant. Id. at
       908. The trial court entered an attachment order. Upon receiving the attachment order, the bank
       moved to dismiss the order on the ground that the account was exempt from “garnishment”
       proceedings. The trial court granted the bank’s motion and dismissed the attachment order.
       The plaintiff appealed the dismissal. Subsequently, the defendant was served, and the
       underlying contract suit was still pending when the reviewing court took up the appeal. Id.
¶ 29        In examining whether it had jurisdiction to consider the merits of the appeal, the reviewing
       court noted that, although the third party in attachment proceedings can be referred to as a
       “garnishee,” attachment is a prejudgment procedure that differs from garnishment under
       section 12-701 of the Code, which occurs after a judgment has been entered. Id. at 910. The
       reviewing court then commented, without citation to any legal authority, that Rule 304(b)(4)
       “permits an appeal from an order in a supplementary proceeding such as garnishment.” Id.
       However, the court explained, no supreme court rule permitted an interlocutory appeal from an
       attachment proceeding. Thus, it had no jurisdiction over the appeal. Id.
¶ 30        When read in context, the Buckley court’s statement that Rule 304(b)(4) permits the
       interlocutory appeal of an order entered in a garnishment proceeding under section 12-701
       must be seen as dicta. As the court itself acknowledged, the proceeding at issue in Buckley was
       not a garnishment proceeding, and thus the issue of jurisdiction to review a garnishment order
       was not before the court. Moreover, as we have noted, the court offered no support for its
       casual statement that Rule 304(b)(4) provides for jurisdiction over appeals from garnishment
       orders. Accordingly, we find the Buckley statement unpersuasive, offering no justification to
       ignore the plain language of Rule 304(b)(4) that limits the scope of that rule to citation
       proceedings pursuant to section 2-1402. As the August 2016 turnover order did not arise from
       a citation proceeding, we have no jurisdiction under Rule 304(b)(4) to review it.

¶ 31                       B. Limits on Interlocutory Appeals in Dissolutions
¶ 32       Even if the language of Rule 304(b)(4) were not so clear, we would be hesitant to hold that
       a party to a dissolution proceeding could obtain appellate review of an interim order by
       appealing that order’s enforcement. As our supreme court has explained, the intertwined
       nature of the issues encompassed in a dissolution proceeding requires them to be addressed
       comprehensively in a single final order:
              “A petition for dissolution advances a single claim; that is, a request for an order
              dissolving the parties’ marriage. The numerous other issues involved, such as custody,
              property disposition, and support are merely questions which are ancillary to the cause
              of action. [Citation.] They do not represent separate, unrelated claims; rather, they are
              separate issues relating to the same claim. In fact, it is difficult to conceive of a
              situation in which the issues are more interrelated than those involved in a dissolution
              proceeding. Should the trial court decline to grant the petition for dissolution, no final
              relief may be obtained relevant to the other issues involved. *** Practically speaking,




                                                   -8-
                then, until all of the ancillary issues are resolved, the petition for dissolution is not fully
                adjudicated.” (Emphases in original.) Leopando, 96 Ill. 2d at 119.1
¶ 33       Masud argues that, if a judgment requiring the payment of interim attorney fees is
       sufficiently final to be enforceable through garnishment, it must also be immediately
       appealable. To support his argument that enforceability and appealability necessarily go hand
       in hand, he cites the supreme court’s statement in In re Application of the Du Page County
       Collector, 152 Ill. 2d 545, 549 (1992), that “[i]t is precisely the prevailing party’s ability to
       enforce a judgment which gives rise to the nonprevailing party’s ability to immediately
       challenge the judgment on appeal.” Du Page County Collector is distinguishable from this
       case, however, in that it was not a dissolution case. As the supreme court taught in Leopando,
       dissolution cases are different from other cases; even when the trial court has entered a valid
       finding under Rule 304(a) (the question addressed in Du Page County Collector), most of the
       issues raised in a dissolution case are not immediately appealable. Leopando, 96 Ill. 2d at 119.
       But see Ill. S. Ct. R. 304(b)(6) (eff. Feb. 26, 2010) (subsequent to the entry of the decision in
       Leopando, Rule 304(b) was amended to add subsection (6), which permits the immediate
       appeal of any judgment relating to child custody).
¶ 34       Moreover, the structure of the Act itself provides for a variety of interim or temporary
       orders that may give rise to enforceable judgments despite the fact that the final judgment of
       dissolution has not yet been entered. See, e.g., 750 ILCS 5/504(b-7) (West 2014) (“Any new or
       existing maintenance order *** entered by the court *** shall be deemed to be a series of
       judgments against the person obligated to pay support thereunder,” and “[e]ach such judgment
       shall have the full force, effect and attributes of any other judgment of this State, including the
       ability to be enforced”); 750 ILCS 5/505(d) (West 2014) (“Any new or existing support order
       entered by the court under this Section shall be deemed to be a series of judgments against the
       person obligated to pay support thereunder, each such judgment to be in the amount of each
       payment or installment of support and each such judgment to be deemed entered as of the date
       the corresponding payment or installment becomes due,” and “[e]ach such judgment shall have
       the full force, effect and attributes of any other judgment of this State, including the ability to
       be enforced”); 750 ILCS 5/508(a) (West 2014) (when a trial court enters an award of interim
       attorney fees, “[j]udgment may be entered and enforcement had accordingly”). Illinois courts
       have consistently held that, despite their enforceability, such interim judgments arising from
       the court-ordered payment of temporary support or attorney fees in dissolution cases are not
       immediately appealable. See, e.g., Tetzlaff, 304 Ill. App. 3d at 1039; In re Marriage of Ryan,
       188 Ill. App. 3d 679, 681 (1989) (finding no appellate jurisdiction to review trial court’s entry
       of a judgment of arrearage in child support and maintenance payments, commenting that “[t]he
       fact that an order is enforceable *** does not necessarily make it appealable”). Accordingly,
       when the judgment at issue awards interim relief under the Act, enforceability and
       appealability are not necessarily synonymous.



           1
            This view of a dissolution case as presenting a single unified claim explains why this appeal is
       considered an interlocutory “prejudgment” appeal: although the marriage between Masud and
       Muneeza has been dissolved, the petition for dissolution has not been fully adjudicated because not all
       of the issues related to that dissolution have been resolved. Thus, statutory provisions relating to the
       conduct of postjudgment hearings regarding attorney fees do not have any current application.

                                                      -9-
¶ 35        As the supreme court has stated, one purpose of the Act was to “ ‘encourage[ ] the court to
       decide all matters incident to the dissolution in a single judgment, to the fullest extent of its
       authority, in order to achieve finality, promote judicial economy, and avoid multiple litigations
       and complications which can result from the entry of partial judgments.’ ” In re Marriage of
       Cohn, 93 Ill. 2d 190, 197 (1982) (quoting Ill. Ann. Stat., ch. 40, ¶ 401(3), Historical and
       Practice Notes, at 105 (Smith-Hurd 1980) (now 750 ILCS Ann. 5/401(3))). In this case,
       Muneeza cannot retain the benefit of Masud’s payment of interim attorney fees unless she files
       a motion for contribution at the close of the dissolution proceedings, and the trial court’s
       ultimate determination of that issue will depend in part on matters that are not yet resolved,
       such as the appropriate distribution of the marital estate. 750 ILCS 5/503(j)(2) (West 2014).
       This policy against piecemeal appeals from interim orders entered in dissolution cases
       provides additional support for our determination that Masud may not use an appeal from a
       garnishment order as a vehicle to challenge the award of interim attorney fees.
¶ 36        Finally, the policy behind section 501(c-1) of the Act also supports our determination that
       Illinois law does not countenance appeals from garnishment orders arising from
       interim-attorney-fee awards. “[I]f orders addressing interim attorney fee awards were subject
       to interlocutory appeal, the party in a dissolution proceeding with less financial ability to pay
       fees incident to the litigation would be at a severe disadvantage in retaining counsel,” which
       would undermine “one of the key purposes of the ‘leveling the playing field’ amendments to
       the Act[:] *** to provide ‘for timely awards of interim fees to achieve substantial parity in
       parties’ access for funds for litigation costs.’ ” Tetzlaff, 304 Ill. App. 3d at 1039-40 (quoting
       750 ILCS 5/102(5) (West 1996)). Indeed, the procedural history of this dissolution
       proceeding—which includes no fewer than five fruitless (but costly) interlocutory appeals by
       Masud—is an example of the very evil that the legislature sought to avoid. We urge Masud,
       Muneeza, and the trial court to focus their energies on bringing the remaining issues to trial
       without further delay.

¶ 37                                      III. CONCLUSION
¶ 38      For all of these reasons, we lack jurisdiction over this appeal and must dismiss it.

¶ 39      Appeal dismissed.




                                                  - 10 -